                    Case 1:19-mc-00145-TSC Document 360 Filed 12/17/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                         Dustin Higgs                          )
                             Plaintiff                         )
                                v.                             )      Case No. 19-mc-00145
        United States Department of Justice, et al.            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Dustin Higgs                                                                                                    .


Date:          12/17/2020                                                                 /s/ Devon Porter
                                                                                         Attorney’s signature


                                                                                 Devon Porter, PA Bar No. 327898
                                                                                     Printed name and bar number
                                                                       Federal Defender Office for the Eastern District of PA
                                                                                      Capital Habeas Unit
                                                                                601 Walnut Street, Suite 545 West
                                                                                     Philadelphia,PA 19106
                                                                                               Address

                                                                                       devon_porter@fd.org
                                                                                            E-mail address

                                                                                          (215) 928-0520
                                                                                          Telephone number

                                                                                          (215) 928-0826
                                                                                             FAX number
       Case 1:19-mc-00145-TSC Document 360-1 Filed 12/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane, et al. v. Barr, et al., No. 05-2337           )

         CERTIFICATE OF REPRESENTATION WITHOUT COMPENSATION
           PURSUANT TO DISTRICT OF COLUMBIA LOCAL RULE 83.2(g)

I, Devon Porter, hereby certify as follows:

       1.      I am an attorney at the Federal Community Defender Office for the Eastern

District of Pennsylvania. I am an active member of the Pennsylvania bar in good standing.

       2.      On January 27, 2005, the Federal Public Defender’s Office in the Eastern District

of Pennsylvania was appointed to represent Dustin Higgs in post-conviction proceedings

pursuant to 28 U.S.C. § 2255. Mr. Higgs is a death sentenced inmate and is incarcerated at the

U.S. Penitentiary in Terre Haute, Indiana.

       3.      The United States has scheduled Mr. Higgs’s execution for January 15, 2021. On

September 4, 2020, this Court granted Mr. Higgs’s unopposed motion to intervene. Aside from

remaining pending claims that relate to all plaintiffs, Mr. Higgs currently has pending before this

Court a motion for leave to file an amended and supplemental complaint, ECF No. 343, and a

motion for preliminary injunction barring his execution. ECF No. 344. The Court has scheduled

a status conference to discuss the pending motions for December 17, 2020 at 4:00 pm.
       Case 1:19-mc-00145-TSC Document 360-1 Filed 12/17/20 Page 2 of 2




       4.      The only way for Mr. Higgs to challenge the legality of the execution method is

by filing a civil action separate from any section 2255 post-conviction proceedings.

       5.      Mr. Higgs is indigent and cannot afford private counsel to represent him in this

action. My office and I have and will continue to provide representation to Mr. Higgs without

compensation in these and future proceedings.

       6.      I am personally familiar with the Local Rules of this Court.

       I certify under penalty of perjury that the foregoing is true and correct.



                                                      /s/ Devon Porter
                                                      Devon Porter

Dated: December 16, 2020
